DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
This Office Action is in response to amendments filed on 09/07/2022, wherein Claims 1, 10, 17, 19, 21, 23, 24, 25, 27 and 29 were amended, claims 4, 8 and 30 removed and claim 31 was added. Claims 1, 6, 10, 12, 14, 16, 17, 19, 21, 23-29 and 31 remain pending and have been examined below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12, 14, 16, 17, 19, 23, 27, 28, 29 and 31 have been considered but are moot because the new grounds of rejection rely on a new interpretation of the prior art as necessitated by amendment. Moreover, as stated in the rejection below (see 112(a) rejection) the claim limitation of " air treatment chamber" is considered new matter for independent claims 10 and 17. Therefore, applicant arguments have been found not persuasive since arguments are directed to new matter limitations.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Air Treatment Chamber from Claim 10 and Claim 17 and its dependent claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 14, 16, 17, 19, 23, 27-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended Claims 10 and 17 to include an air treatment chamber (See Claim 10(e) and Claim 17(e)); the specification and drawings present support for a cyclone chamber(146) and a dirt collection chamber(148) but not for an air treatment chamber as claimed. Neither the cyclone chamber(146) or the dirt collection chamber(148) is disclosed to be an air treatment chamber, thus there is no support in the specification or drawings for the air treatment chamber as presented in the amended claims 11 and 17 and their dependent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 23 discloses the hand vacuum cleaner of claim 17 wherein an opening is provided in the upper end of the main body and, when the air treatment member assembly is positioned in a user may touch the chamber through the opening. It is not clear where the air treatment assembly is positioned in, rendering the claim indefinite. (It is positioned in the air flow passage or in the receiving volume or in the opening?). For examination purposes Claim 23 will be interpreted as “the hand vacuum cleaner of claim 17 wherein an opening is provided in the upper end of the main body and, when the air treatment member assembly is positioned [[in]] such that a user may touch the chamber through the opening”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 20110289719 A1; Hereinafter Han).
Regarding Claim 17 Han discloses A hand vacuum cleaner (100, Fig. 1) comprising: 
(a) an air flow passage (Air passage is from inlet 63 to outlet 58) extending from a dirty air inlet (Inlet Port 63, Fig. 11) at a front end of the hand vacuum cleaner to a clean air outlet, ((Discharge 58, Fig. 11) the dirty air inlet having an inlet axis (Center of nozzle inlet 63);    
(b) a main body housing a suction motor (M, Fig. 5) and having a receiving volume (Space 51, Fig. 8), the suction motor provided in the air flow passage (See Fig. 5)
(e) an air treatment member assembly (100 Fig. 12) comprising an air treatment chamber (Chamber is the open space inside of 102, See Fig. 12) and a pre-motor filter housing (Combination of 104 and the elements of 70, See Fig. 12), the air treatment member assembly having a rear end having an air treatment member assembly air outlet (78, Fig. 12), the air treatment member assembly is lockably securable in the receiving volume by locking members (113, Fig. 9) wherein, 
when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position (See Fig. 1), the air treatment member assembly is positioned in the receiving volume (See Fig. 8) and the air treatment chamber and the pre-motor filter housing are positioned in the air flow passage (See Fig. 4) wherein the air treatment member assembly is removable (See Fig. 8), and  
the locking members (113, Fig. 9) are provided on opposed lateral sides of the pre-motor filter housing (See Fig. 8-9, and Para. 60) and the locking members move laterally outwardly from an inner air treatment member removal position to an outer locked position (See Para 60; Laterally outwardly is being interpreted as: lateral - situated on the side and outward - moving, directed, or turned toward the outside per Merriam Webster definition of lateral and outward; thus laterally outwardly is being interpreted as on the side and to the outside; See Ref. U) in which the air treatment member assembly is secured in position.
Regarding Claim 29 Han discloses the hand vacuum cleaner of claim 17 wherein, the pre-motor filter housing (Combination of 104 and the elements of 70, See Fig.12) is positioned at the rear end of the air treatment member assembly (See Fig. 12 where elements of 70 are positioned at the rear end of the air treatment member assembly).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han).
Regarding Claim 10 Han discloses A hand vacuum cleaner (Fig. 10) comprising: 
(a) an air flow passage (Air passage is from inlet 63 to outlet 58) extending from a dirty air inlet (Inlet Port 63, Fig. 11) at a front end of the hand vacuum cleaner to a clean air outlet (Discharge 58, Fig. 11); 
(b) a nozzle portion (69, Fig. 11) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner; 
(c) a main body (52, Fig. 11) positioned rearward of the nozzle portion and housing a suction motor(M, Fig. 5), the suction motor provided in the air flow passage(See Fig. 5), a lower portion of the main body comprising a base portion (See Annotated Fig.8); 
(d) first and second laterally spaced apart opposed arm members (Annotated Fig. 8) extending between the nozzle portion and the main body (52, Fig. 11) wherein the arm members are discrete members that are laterally spaced apart from each other (See Fig. 11), and each arm member is connected only to the nozzle portion and the main body (52, Fig. 11) whereby a receiving volume is positioned between the nozzle portion, the main body and the opposed arm members (Annotated Fig. 8); and, 
                   
    PNG
    media_image1.png
    561
    719
    media_image1.png
    Greyscale

(e) longitudinally extending air treatment member assembly (100) comprising a front end, a rear end, an air treatment chamber (Open space inside 102) and a pre-motor filter housing (Combination of 104 and the elements of 70, See Fig.12), the air treatment member assembly is lockably securable in the receiving volume by a locking member (113, See Fig. 8) wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position (Fig. 3), the air treatment member assembly is positioned in the receiving volume (Space between arms) and the air treatment member is positioned in the air flow passage (See Fig. 3 and 8); wherein the air treatment member assembly is removable (See Fig. 8), and wherein the nozzle portion, the main body and the opposed arm members that provide the receiving volume have an inner surface(See Annotated Fig. 8) that faces laterally inwardly towards the air treatment member assembly when the air treatment member assembly is positioned in the receiving volume (See Fig. 8), the locking member (113, Fig. 8) comprises first inter-engageable members (113a, Fig. 8) provided on the premotor filter housing (See Fig. 8) and the first inter-engageable members engage matinq second inter-engageable members(77, Fig. 10) provided on the surface. 
Han is silent to the second inter-engageable member being provided on the inner surface of the receiving volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second inter-engageable member located on the inner surface since doing so would involve a simple rearrangement to help protect the inter-engageable member and since it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI - C. Rearrangement of Parts)
Regarding Claim 27 Han as modified discloses the hand vacuum cleaner of claim 10 wherein, the pre-motor filter housing (Combination of 104 and the elements of 70, See Fig.12) is positioned at the rear end of the air treatment member assembly (See Fig. 12 where elements of 70 are positioned at the rear end of the air treatment member assembly).
Regarding Claim 28 Han as modified discloses the hand vacuum cleaner of claim 10 wherein the first inter-engageable members (113a Fig. 8) are provided on opposed lateral sides of the air treatment member assembly (See Fig. 9, and Para. 60) and the first inter-engageable members move laterally outwardly (Laterally outwardly is being interpreted as: lateral - situated on the side and outward - moving, directed, or turned toward the outside per Merriam Webster definition of lateral and outward; thus laterally outwardly is being interpreted as on the side and to the outside; See Ref. U) from an inner air treatment member removal position to an outer locked position in which the air treatment member assembly is secured in position (Fig. 8 shows the locking member 113 and 113a that are positioned on the side (laterally) can move inward or outward (be pushed) to a locked or open position – See para. 060). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han) in view of Conrad et al (US 20190008346 A1; Hereinafter Conrad2)
Regarding Claim 12 Han as modified discloses the hand vacuum cleaner of claim 10, wherein the rear end of the air treatment member assembly has an air treatment member assembly air outlet (78 See Fig. 12), a front end of the main body has a main body air inlet (M’, See Fig. 11) and the dirty air inlet (Inlet Port 63, Fig. 11) has an inlet axis wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air outlet is in air flow communication with the main body air inlet (See Fig. 5) 
Han is silent to the air treatment member assembly air outlet and the main body air inlet extending upwardly and rearwardly at an angle to the inlet axis. Conrad2 discloses a hand vacuum with the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis. (Angle 1257 of the main body air inlet, See Fig. 10-13) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad2 and have the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis. Doing so would facilitate the use of a gasket or other sealing member between the ends of the conduits, thereby provide an improved seal between the conduits. (See Para. 312 of Conrad2)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han), as applied to Claim 10, in view of Conrad et al (US 20160066757 A1; Hereinafter “Conrad”)
Regarding Claim 14 Han as modified discloses the hand vacuum cleaner of claim 10 wherein [[a]] the front end of the air treatment member assembly has an air treatment member assembly air inlet (Front of 102, Fig.12), a rear end of the nozzle portion has a nozzle portion air outlet (63’, Fig.10) and the dirty air inlet has an inlet axis (See Fig. 8) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5)
Han is silent to the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Conrad teaches a hand vacuum with the air treatment member assembly air inlet (188, Fig. 7) and the nozzle portion air outlet (328 and 332, Fig. 7) extending upwardly and forwardly at an angle to the inlet axis (Angle 204 and angle annotated on Fig. 7). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad and provide the Hand vacuum with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Doing so would enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Para. 105), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet. (Para. 105)
                      
    PNG
    media_image2.png
    586
    672
    media_image2.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han) in view of Conrad et al (US 20160066757 A1; Hereinafter “Conrad”).
Regarding claim 19, Han discloses the hand vacuum cleaner of claim 17 further comprising a nozzle portion (69, Fig. 11) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner (See Fig. 8), wherein a front end of the air treatment member assembly has an air treatment member assembly air inlet (Front of 102, Fig.12), a rear end of the nozzle portion has a nozzle portion air outlet (63’, Fig.10) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5).
Han is silent to the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Conrad teaches a hand vacuum with the air treatment member assembly air inlet (188, Fig. 7) and the nozzle portion air outlet (328 and 332, Fig. 7) extending upwardly and forwardly at an angle to the inlet axis (Angle 204Fig. 7). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad and provide the Hand vacuum with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Doing so would enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Para. 105, Conrad), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet. (Para. 105)
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han) in view of Conrad et al (US 20190008346 A1; Hereinafter Conrad2), as applied to Claim 12, in further view of Conrad et al (US 20160066757 A1; Hereinafter “Conrad”).
Regarding Claim 16 Han as modified discloses he hand vacuum cleaner of claim 12 wherein the front end of the air treatment member assembly has an air treatment member assembly air inlet (Front of 102, Fig.12) and a rear end of the nozzle portion has a nozzle portion air outlet (63’, Fig.10) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5).
Han as modified by Conrad2 is silent to the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Conrad teaches a hand vacuum with the air treatment member assembly air inlet (188, Fig. 7) and the nozzle portion air outlet (328 and 332, Fig. 7) extending upwardly and forwardly at an angle to the inlet axis (Angle 204 and angle on annotated Fig. 7). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad and provide the Hand vacuum with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Doing so would enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Para. 105, Conrad), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet. (Para. 105)
Allowable Subject Matter
Claims 1, 6, 21, 24, 25 and 26 are allowed. As best understood, claims 23 and 31 are free of art, but are subject rejections under 35 U.S.C. 112(a) and 112(b), as noted above. Due to the new matter and indefiniteness of Claims 23 and 31, the lack of prior art is not an admittance of allowability.
REASONS FOR ALLOWANCE
Regarding Claim 1 the closest prior art of Conrad (see Office action dated 6/8/22, herein incorporated by reference) does not teach, suggest nor disclose, or make
obvious the combination of a hand vacuum having the rear end of the air treatment member assembly
has an air treatment member assembly air outlet, a front end of the main body has a main body air inlet
and the dirty air inlet has an inlet axis wherein, when the air treatment member assembly is in the
operating position, the air treatment member assembly air outlet is in air flow communication with the
main body air inlet and each of the air treatment member assembly air outlet and the main body air
inlet extend upwardly and rearwardly at an angle to the inlet axis in combination with all the other
limitations of claim 1. Moreover, it would not be obvious to modify Conrad as the modification
would require rearrangement of the body and the air treatment member assembly and affect the flow
pathway without any reasoning to make such modifications. Thus, one would only arrive at the claimed
invention (see specific language in Claim 1) using improper hindsight reasoning from knowledge
gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper. Claims 6, 21, 24, 25 and 26 are allowed based on their dependency on Claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723